FILED
                             NOT FOR PUBLICATION                            JAN 11 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 PRUDENTIAL EQUITY GROUP, LLC,                   No. 08-15972

               Plaintiff - Appellee,             D.C. No. 2:07-CV-00801-EHC

   v.
                                                 MEMORANDUM *
 ARLENE D. ROWLAND,

               Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                      Earl H. Carroll, District Judge, Presiding

                            Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and CLIFTON, Circuit Judges.

        Arlene D. Rowland appeals pro se from the district court’s judgment

confirming an arbitration award in favor of Prudential Equity Group, LLC under



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

LBS/Research
the Federal Arbitration Act (“FAA”), 9 U.S.C. § 9, and denying her motions for

reconsideration under Fed. R. Civ. P. 59(e) and 60(b). We have jurisdiction under

28 U.S.C. § 1291. We review de novo the confirmation of an arbitration award

and review for clear error any district court factual findings that underlie its

decision. Employers Ins. of Wausau v. Nat’l Union Fire Ins. Co. of Pittsburgh,

933 F.2d 1481, 1485 (9th Cir. 1991). We review for abuse of discretion the denial

of a motion for reconsideration. Sch. Dist. No. 1J, Multnomah County, Or. v.

ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir.1993). We affirm.

       The district court properly confirmed the arbitration award because

Prudential filed a timely application, the parties agreed that a court could enter

judgment upon the arbitration award, and neither party moved to vacate, modify, or

correct the award as prescribed by the FAA. See 9 U.S.C. § 9 (a court must grant

an application to confirm an arbitration award brought within one year after the

award is made so long as the parties who arbitrated the dispute agreed that a court

would be able to enter judgment upon the arbitration award “unless the award is

vacated, modified, or corrected as prescribed in sections 10 and 11 of this title”).

       Further, contrary to Rowland’s contentions, the district court correctly

concluded that venue was proper because the award was issued in Arizona and the

district court had diversity jurisdiction. See 9 U.S.C. § 9 (if no court is specified in


LBS/Research                                2                                      08-15972
an arbitration agreement then a party may apply “to the United States court in and

for the district within which such award was made”); Carter v. Health Net of

Calif., Inc., 374 F.3d 830, 836 (9th Cir. 2004) (FAA is not a grant of subject matter

jurisdiction and therefore a federal court must have an independent jurisdictional

basis).

          The district court also did not abuse its discretion in denying Rowland’s

motions for reconsideration because she did not demonstrate grounds for such

relief. See Sch. Dist. No. 1J, 5 F.3d at 1262-63 (setting forth requirements for

reconsideration under Fed. R. Civ. P. 59(e) and 60(b)).

          Rowland’s remaining contentions are not persuasive.

          AFFIRMED.




LBS/Research                                 3                                   08-15972